Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 1 of 19




                                EXHIBIT A
Filing Case 1:21-cv-21219-RKA
       # 119744596               Document
                     E-Filed 01/1512021   1-2 Entered
                                        05:27:25 PM on FLSD Docket 03/31/2021 Page 2 of 19




        FORM        I.997. CIVI     COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY , FLORIDA

        Danielle De Angulo
        Plaintiff                                                                 Case #
                                                                                  Judge
        VS
       RANSOM EVERGLAD F,S SCHOOI,INC
        Defendant



                 II.    AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estirnated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

         n $8,000 or less
         n $9,001 - $30,000
         !   $30,001- $50,000
         n   $50,001- $75,000
         n   $75,001 - $100,000
         X   over $100,000.00

                 UI.     TYPE OF CASE (If the case fits more than one type of case, select the most
         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
         category), place an x on both the main category and subcategory lines.




                                                             I,
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 3 of 19



  CIRCUIT            CIVI
   n Condominium
   u Contracts and indebtedness
   n Eminent domain
   u Auto negligence
   I Negligence-other
             n Business    governance
             n Business    torts
             tr Environmental/Toxic tort
             I  Third party indemnification
             n Construction defect
             n Mass tort
             I  Negligent security
             n Nursing home negligence
                I
                Premises liability-commercial
             n Premises liability-residential
   I    Products liability
   tl   Real Property/Mortgage foreclosure
            !  Commercial foreclosure
            n Homestead residential foreclosure
            tr Non-homestead residential foreclosure
            !  Other real property actions

   I    Professional malpractice
                n Malpractice-business
                I   Malpractice-medical
                I   Malpractice-other professional
   x    Other
                I  Antitrust/Trade regulation
                !  Business transactions
                n Constitutional challenge-statute or ordinance
                tr Constitutional challenge-proposed amendment
                n Corporate trusts
                x Discrimination-employment or other
                D Insurance claims
                I  Intellectual property
                I  Libel/Slander
                n Shareholder derivative action
                n Securities litigation
                I  Trade secrets
                fi Trust litigation

   COUNTY            CIVI
   tr Small Claims        up to $8,000
   n Civil
   n     Real property/Mortgage foreclosure

                                                       -2-
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 4 of 19



   !   Replevins
   fl Evictions
           n   Residential Evictions
           I   Non-residential Evictions
   n   Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes   I   No X

           IV.     REMEDIES SOUGHT (check all thatapply):
           X Monetary;
           E Nonmonetary declaratory or injunctive relief;
           n   Punitive

           V.      NUMBER OF CAUSES OF ACTION:                    [   ]
           (Speci$z)

               2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   n   yes
                   Xno

           VIL     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   Xno
                   n yes If "yes," list all related   cases by name, case number, and court.


           V[I.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                   X yes
                   nno
   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Rainier Regueiro                            Fla. Bar # 115578
                  Attorney or party                                         (Bar # if attorney)

  Rainier Reeueiro                                    0ut5l202r
   (type or print name)                               Date




                                                      -J-^
    Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 5 of 19
Filing # 12,1245959 E-Filed 0211112021 02:18:52 PM


                                                              IN THE CIRCUIT COURT OT'THE
                                                             I1TH JUDICIAL CIRCUIT IN AND FOR
                                                                  MIAMI.DADE COUNTY' FLORIDA

                                                       CASE NO.: 2021-001178-CA-01

         DANIELLE DE ANGULO'

                 Plaintiff,

         vs.

         RANSOM EVERGLADES SCHOOL' INC

                 Defendant.


                                           SUMMONS IN A CIVIL CASE

         TO: RANSOM EVERGLADES SCHOOL, INC, through its Registered Agent

                                              ELIZABETH JOHNSON
                                          RANSOM EVERGLADES SCHOOL
                                              3575 MAIN HIGHWAY
                                                 MIAMI, FL 33133

         yOU ARE HEREBY SUMMONED                 and required to serve upon   PLAINTIFF'S ATTORNEY

               LI l-s f'       ry         RATNIER REGUEIRo, ESQ.
               Irr                 -      REMER&GEORGES-PIERRE,PLLC.
                ^ / /                     44 WEST FLAGLER STREET
                J l?- /l I                sulrE 22oo
                  I I                     MIAMI, FL 33130
                              l11sul-,
         an answer to the  comilainl which is herewith served upon you,_within 20 Cays after-service of this
                                                                                 so, judgnren!-by default will
         summons upon you, exclusive of the day of service. Ilyou fail to do
         be taken uguiori you for the relief demanded in the complaint, You
                                                                                  must also file your answer
         with the ct-ert< ofihis court within a reasonable period of time after service.




                              31   0009                     DATE       211612021



                            CLERK
      Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 6 of 19
Filing # 11.97M596 E-Filed 0L/1512021 05t27:25 PM


                                                                      IN THE CIRCUIT COURT OX'THE
                                                                  llTH JUDICIAL CIRCUIT IN AND FOR
                                                                      MIA.MI-DADE COUNTY, X'LORTDA

                                                        CASE NO,;

        DANIELLE DE ANGULO,

                    Platnttff,

        Ys.


        RANSOM EVERGLADES SCHOOL, INC

                    Defendant


                                                       C.OMPTAINT

                   COMI,S NOW plaintiff, DANIELLE DE ANGULO ("Plaintiff'), by and ttuough the

        undersigned counsel, and hereby sues Defendant, RANSOM EVERGLADES SCHOOL' INC

        ("Dofendant"), and alleges as follows:

              1.   This action seeks damages in exoess of $30'000.00

              Z,   This is an action for declaratory and injunotivo relief and damages pursuant to the Florida

        civil Rights Act of      1992, Florida statutes, chapter 760, et seq.   ("FCRA");   and 42 U.S.C. $ 2000e'


        2 (,,Title VII"), to rcdress injuries resulting from Defendant's unlawful race, national-origin, and

        retaliationiased disoriminatory treatment of Plaintiff'

              3. At all times rnaterial   hereto, Plaintiff was a resident of Miami, Florida,

              4.   Defendant is a Florida Not for Profit Corporation authorized to conduct business in the

        State of Florida,

              5,   Venue is proper because all of the actions that form the basis of this Complaint ooouned

        within this district.
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 7 of 19




       6.    All conditions precedent for the filing of this aotion before this Court have been previously

   met, including the exhaustion of all pertinent administrative procedwes and remedies.




                      FA".pruA.I, ALLD.GATI      O   NS COMMODI,       To AIL-C   O   UNTS,


       7,    plaintiff worked for Defendant initially   as a   swim inshuctor from on or about 2002.

       8.    Plaintiff was then made a full time faculty member on or about 2008.

       g,    Ms, De Angulo then went on to work part time         in20l7,

      10, plaintifPs husband was hired     as the Head   Swim Coach on or about August 1999 and about

    a month later was promoted     to Assistant Athletic Director'

       11,   Plaintiff s husband was then promoted to Interim Athletio Director in 2016,

       12.   After becoming the Interim, plaintifPs husband was the only Hispanic individual on the

    sohool leadership team.

       13.   While in that position, he was subjected to unlawful discrimination due to his Hispanic

   national origin.

       14.In or about August 2018, plaintiff s husband filed a charge of discrimination with the

   EEOC and began actively pursuing relief for the discrimination he was experiencing.

       15.ln or about January, 2019, plaintiffs employer began retaliating against her due to the

   charge that her husband had filed against the defendant.

       16. Pursuant    to school protocol for reporting such harassment, plaintiff hand delivered her

    grievance letter to Andrew Ansin who was the Chairman of the Board of Trustees for Ransom'

       17. The   following day, HR contacted plaintiff to offer her another position on campus,

       1g. The position that   plaintiff was offered was a staff position which paid30% less than what

    she was already making as a faculty member.
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 8 of 19




                 to this demotion and the disparate treatment she was undergoing, plaintiff was
                                                                                                left
      19. Due

                                                                          longor make ends meet'
   with no other choioe but to seek employnrent elsewhere as she could no

      20.   plaintiff strongly believes that the reason behind the treatment she was reoeiving was in

            disorimination of her assooiation to her husband,

      21.   plaintiff was a qualifred employee whose ernployer reoords would domonstrate that        she


            was amodel emPloYee'

                                                 COU.NT I
                                   Retaliation ln Vtolation of the   FCM

      22. plaintiff re-adopts each and every factual allegation as stated    in paragraphs 1-21 of this

            oomplaint as if set out in full herein.

      23. Plaintiff is a member of a protected olass under the FCRA'

       24.Bythe conduct describe above, l)efendants retaliated against Plaintiff for exercising rights

            protected under the FCRA.

      25. Defendants' oonduct complained          of herein was willful and in disregard of Plaintiffs

            protected rights. Defendants and its supervisory personnel were aware that discrimination

            on the basis of disability was unlawful but acted in reckless disregard of the law.

      26. As a result of Defendants' aotions, as alleged herein, Plaintiff has been deprived of rights,

            has been exposed to ridioule and embarrassment, and has suffered emotional distress
                                                                                                and


            damage.

       27,The conduct of Defendants, by and through the conduot of its agents, employees, and/or

            representatives, and Defendants' failure     to rnake prompt remedial action to       prevent


            continued discrirnination against the Plaintiff, deprived the Plaintiff of statutory rights

            under federal law.

       2g, The actions of the Defendants and/or its agents were willfulo wanton, and
                                                                                     intentional, and
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 9 of 19




            with rnalice or reckless indifference to the Plaintiffs statutorily protected rights,              thus


            entitling plaintiff to darnages in tbe form of compensatory damages pursuant to federal

            law, to punish the Defendants for its actions and to doter it, and others, from such action
                                                                                                        in

            the future.

      29.   plaintiff has suffered and will continue to suffer both ireparable injury and compensable

            damages as a result     of Defendants' retaliatory practioes unless and until this Honorable

            Court grants relief'

   WHERApORE, Plaintiffs respectfully prays for the following relief against Defendants:

            a.    Adjudge and decree that Defendants have violated the FCRA, and have done so

                  willfully, intentionally,   and with reckless disregard for   Plaintiff   s rights;


            b.    Enter ajudgment requiring that Defendants pay Plaintiffappropriate back pay, benefits'

                  adjustment, and prejudgment interest at amounts to be proved at            tial   for the unlawful

                  employment practices described herein;

            0.    Bnter an award against Defendants and award Plaintiff compensatory damages for

                  mental anguish, personal suffering, and loss of enjoyment of life;

            d.    Require Defendants to reinstate Plaintiff to the position at the tate of pay and with the

                  full bene'fits Plaintiff would have had Plaintiff not been disoriminated               against by


                  Defendants, or in lieu of reinstatement, award front pay;

            e.    Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

            .f,   Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances,
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 10 of 19




                                                    cqul{r II
                                       Retaliatlon tn Vlolatlon of Tltle    WI

               pleintiffre-adopts each and evory factual allegation     as stated in paragraphs   1   -21
       30.

       3   L   of this oomplaint as if set out in full herein'

       32,     Plaintiff is a member of   a protected class under the   Title VII.

       33, By the conduct desqibe above, Defendants retaliated against
                                                                       Plaintiff for exercising rights

    protected under      Title VII.

       34, Defendants, conduot oomplained            of herein was willful and in disregard of PlaintifPs
                                                                                              on the
    protected rights, Defendants and its supervisory personnel were awale that disorimination

    basis of raco and national origin was unlawful but acted in reckless
                                                                         disregard of the law'


       35. As a result      of Defendants' actions, as alleged herein, Plaintiff has been deprived of rights,

    has been exposed to ridioule and embaxrassment, and has suffered
                                                                     emotional distress and damage.

        36. The oonduct ofDefendants,         by and through the conduct ofits agents, employees, and/or

    representatives, and Defendants' failure        to make prompt remedial aotion to prevent continued

    discrirnination against the
                                plaintiff, deprived the Plaintiff of statutory rights under federal law,

        37. The actions      of the Defendants and/or its agents were willful, wanton, and intentional, and

                                                                                 rights, thus entitling
    with malioe or reoklsss indifference to the Plaintiffs statutorily protected
                                                                          pursuant to federal law,
    Plaintiff to damages in the form of oompensatory and punitive damages

    to punish the Defendants for its actions and to deter it, and others,
                                                                          from suoh aotion in the future.

        3g,    plaintiffhas sufftred and will continue to suffer both irreparable injury and oompensable

    damages as a result        of Defendants' retaliatory practices     unless and   until this Honorable Coutt

    grants relief.

    WHERIpORE, plaintiffs respectfully prays for the following relief against Dsfendants:
                                                                                         done so willfully,
                u,   Adjudge and decreo that Defendants have violated the Title VII, and
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 11 of 19




              intentionally, and with reckless disregard for Plaintiff s rights;

         b. Enter a judgment requiring that Defendants pay Plaintiff     appropriate back pay, benefits'


              adjustment, and prejudgmont interest at amounts to be proved at
                                                                              trial for the unlawful

              employment praotices desoribed heroin;

                                                                                 damages for
         o,   Bnter an award against Defendants and award Ptaintiff compensatory

              mental anguish, personal suffering, and loss of enjoyment of life;

                                                                                       pay and with the
         d.   Require Defendants to reinstate Plaintiff to the position at the rate of

                                                                                             against by
              full benefits plaintiff would have had Plaintiff not been discriminated

              Defendants, or in lieu of reinstatement, award front pay;

                                                                                                   and
         e.   Award plaintiff the costs of this action, together with a reasonable attomeys' fees;

         f.   Grant plaintiff such additional relief as the Court deems
                                                                        just and proper under the

              circumstances.
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 12 of 19




                                             JURY DEMANI)

             plaintiff demands trial by jury of all issues triable   as   of right by jury.




    Dated:             vr5l202l                              Respectfully submitted,


                                                             /s/ RainieJ Requeiro
                                                             Rainier Rogueiro, Esq,
                                                             Florida Bar Number: 1 1 5578
                                                             rrgFleiro@rgp.etlo$teys.Qom
                                                             REMER & GEORGES-PIERRE, PLLC
                                                             COURTHOUSE TOWNR
                                                             44 West Flagler Strert, Suite 2200
                                                             Miami, FL 33130
                                                             Telephone: (561) 225'197 0
                                                             Faosimile: (305) 416-5005
     Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 13 of 19
Filing # 121245959 E-Filed 0211112021 02:18:52 PM


                                                               IN THE CIRCUIT COURT OF THE
                                                              llTH JUDICIAL CIRCUIT IN AND FOR
                                                                   MrAMI-DADE COUNTY, FLORTDA

                                                       CASE NO.: 2021-001178-CA-01

        DAI\IELLE DE AIIGULO,

                 Plaintiff,

        vs.

        RANSOM EVERGLADES SCHOOL, INC

                 Defendant.


                                         SUMMONS IN A CTVIL CASE

        TO: RANSOM EVERGLADES SCHOOL, INC. through its Registered Agent

                                           ELIZABETH JOHNSON
                                       RANSOM EVERGLADES SCHOOL
                                           3575 MAIN HIGHWAY
                                              MIAMI, FL 33133

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                       RAINIER REGUEIRO, ESQ.
                                       REMER & GEORGES-PIERRE, PLLC.
                                       44 WEST FLAGLER STREET
                                       SUITE 22OO
                                       MIAMI, FL 33I30

        an answer to the complaint which is herewith served upon you,      within 20 davs after service of this
        s111nmons upon  you,  exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer
        with the Clerk of this Court within a reasonable period of time after service.


         CLERK

                                                             DATE

         (BY) DEPUTY CLERK
          CLERK
FilingCase 1:21-cv-21219-RKA
       # 121245959             Document
                    E-File d 02llll202I   1-2
                                        02:     Entered
                                            I 8:52 PM on FLSD Docket 03/31/2021 Page 14 of 19



                                                              IN THE CTRCUIT COURT OF THE
                                                             llTH JUDICIAL CIRCUIT IN AND FOR
                                                                  MIAMI-DADA COUNTY' FLORIDA

                                                      CASE NO.: 2021-001 178-CA-0r

         DANIELLE Df, ANGULO,

                 Plaintiff,

         vs.

         RANSOM EVERGLADES SCHOOL, INC

                 Defendant.


                                        SUMMONS IN A        CIVI    CASE

         TO: RANSOM EVERGLADES SCHOOL, INC. through its Registered Agent

                                           ELIZABETH JO}INSON
                                       RANSOM EVERGLADES SCHOOL
                                           3575 MAIN HIGHWAY
                                              MIAMI, FL 33133

         YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                       RAINIER REGUEIRO, ESQ,
                                       REMER & GEORGES-PIERRE, PLLC
                                       44 WEST FLAGLER STREET
                                       SUITE 22OO
                                       MIAMI, FL 33130

         an answer to the complaint which is herewith served upon you, within 20 davs alter service of this
         srunmons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
         be taken against you for the relief demanded in the complaint. You must also file your answer
         with the Clerk of this Court within a reasonable period of time after service.




                              310009                       DATE       2t16t2021


                            CLERK
Filing Case 1:21-cv-21219-RKA
        # 123292710             Document
                     E-Filed 03/1712021   1-2 Entered
                                        05:49:34 PM on FLSD Docket 03/31/2021 Page 15 of 19



                                                                  IN THE CIRCUIT COURT OF THE llTH
                                                                  JUDICIAL CIRCUIT IN AND FOR MIAMI-
                                                                  DADE COLINTY, FLORIDA

                                                                  CASE NO: 2021-001 178-CA-01

         DANIELLE DE ANGULO,

                Plaintiff,

         VS




         RANSOM EVERGLADES SCHOOL, INC.,

                Defendant.


                DEFEND                T]NOPPOSED M   ON F'OR EXTENSION OF TIME, TO
                                     RESPOND TO PLAINTIFF'S COMPLAINT

                Defendant, RANSOM EVERGLADES SCHOOL, INC. ("Defendant"), respectfully

         moves the Court for an extension of time to           file its response to Plaintiff s Complaint. Good

         cause exists for the granting of this motion, as set forth herein.

                 1.      On March 2,202l,Defendant was served with Plaintiff s Complaint.

                2.       Defendant's response to the Complaint is due March 22,202I.

                3.       The parties have agreed to participate            in mediation;      therefore, undersigned

         counsel requires a brief extension         of time to prepare Defendant's        response,   in light of   the


         agreement to mediate.

                4.       Accordingly, Defendant respectfully requests a brief extension of time through

         and including   April 23,202l,within which to file its response to Plaintiff s Complaint.

                 5.      Undersigned counsel has conferred with Plaintiffs counsel, Rainier Regueiro,

         Esq., and he has no objection to the extension.




                             STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON
                                                                                                    ,'a.

                      Museum Tower . 'l50 West Flogler Sireet, Suite 2200 . Miomi, FL 33'l30 (305) 789-3200
                                                                                          '
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 16 of 19



              6.       This motion is filed in good faith, not for the purpose of delay, and will not

   prejudice any of the parties.

              7.       A proposed order is attached      as   Exhibit A

              WHEREFORE, Defendant, Ransom Everglades School, Inc., respectfully requests                    an


   extension of time, through and including             April 23, 2021, within which to file its response    to


   Plaintiff s Complaint, together with such other and further relief           as the   Court deems just.

   Dated: March 17,2021                                  Respectfully submitted,
          Miami, Florida
                                                         Bv: s/lnsrid H. Ponce
                                                         INGRID H. PONCE, ESQ.
                                                         Florida Bar No.: 166774
                                                         E-mail: ioonce@stearnsweaver.com
                                                         PAUL CRUCET, ESQ.
                                                         Florida Bar No.: 122169
                                                         E-mail: ocrucet@stearnsweaver.com
                                                         STEARNS WEAVER MILLER WEISSLER
                                                         ALHADEFF & SITTERSON, P.A.
                                                         Museum Tower, Suite 2200
                                                          150 West Flagler Street
                                                         Miami, Florida 33130
                                                         Telephone: (305) 789-3200
                                                         Facsimile: (305) 789-3395

                                                                for Defendant RANSOM
                                                         Auorneys
                                                         EVERGLADES SCHOOL, INC


                                           CERTIFICATE OF SERVICE

              I HEREBY CERTIFY             that on this 17th day of March, 2021, a true and correct copy of

   the foregoing was electronically filed with the Clerk of Court and served electronic mail via the

   E-Portal System         to:    Rainier Regueiro, Esquire, (rregueiro@repattorneys.com), Remer &

   Georges-Pierre,       PLLC,44 West Flagler Street, Suite 2200, Miami, Florida 33130.

                                                          /s/ Insrid H. Ponce
                                                          INGRID H. PONCE
   #9314695   vl
                                                               2
                        STEARNS WEAVER MILLERWEISSLER ALHADEFF & SITTTRSOITI. NA.
                   Museum Tower . I 50 Wesi Flogler sireet, Suile 2200 . Miomi, FL 331 30 ' (305) 789'3200
Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 17 of 19

                                           EXHIBIT A
                                                       IN THE CIRCUIT COURT OF THE l ITH
                                                       ruDICIAL CIRCUIT IN AND FOR MIAMI-
                                                       DADE COLINTY, FLORIDA

                                                       CASE NO: 2021-001 178-CA-01

   DANIELLE DE ANGULO,

              Plaintiff;

   vs.



   RANSOM EVERGLADES SCHOOL, INC.,

              Defendant.



    ORDER GRANTING DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF
              TIME TO RESPOND TO PLAINTIFF'S COMPLAINT

              THIS CAUSE having come before the Court on Defendant, RANSOM EVERGLADES

   SCHOOL, INC.'s ("Defendant"), Unopposed Motion for Extension of Time to File Response to

   Plaintifls Complaint. The Court being otherwise fully advised, hereby orders and adjudges as

   follows:

              Defendant, RANSOM EVERGLADES SCHOOL, [NC., shall             file its   response to

   Plaintiff s Complaint on or before April 23,2021.

              DONE AND ORDERED      this        day    of                  2021, in Miami-Dade

   County, Florida.


                                               CIRCUIT COURT JUDGE


   Copies furnished to parties




   #9314733   vl
FilingCase 1:21-cv-21219-RKA
       # 123314506             Document10:28:10
                    E-Filed 0311812021  1-2 Entered
                                                AM on FLSD Docket 03/31/2021 Page 18 of 19


         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI.DADE COUNTY, FLORIDA

         CASE NO: 2021-001 178-CA-01
         SECTION: CA09
         JUDGE: Pedro P Echarte Jr.

         Danielle De Angulo
         Plaintif(s)

         VS


         RANSOM EVERGLADES SCHOOL INC
         Defendant(s)
                                          I

          ORDER GRANTING DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF
                    TIME TO RESPOND TO PLAINTIFF'S COMPLAINT




                THIS CAUSE having come before the Court on Defendant, RANSOM EVERGLADES

         SCHOOL, INC.'s ("Defendant"), Unopposed Motion for Extension of Time to File Response to

         Plaintiffls Complaint. The Court being otherwise fully advised, hereby orders and adjudges   as


         follows:


                Defendant, RANSOM EVERGLADES SCHOOL, INC., shall                 file its   response to

         Plaintiff's Complaint on or before April 23,2021. THIS TIME PERIOD MAY NOT BE
         EXTENDED.




   Case No: 2021-001178-CA-01                                                                      Page    I of2
 Case 1:21-cv-21219-RKA Document 1-2 Entered on FLSD Docket 03/31/2021 Page 19 of 19



      DONE and ORDERED in Chambers at Miami-Dade County, Florida on this l8th day of March.
      202t.


                                                        2o2t-oot
                                                                        ---Z
                                                                   t7a-*ol
                                                                     ./
                                                                             o3-ta-2o21   tot2o   ,A



                                                        2021-001 178-CA-01 03-18-2021 10:20       AM
                                                             Hon. Pedro P Echarte Jr.

                                                              CIRCUIT COURT JUDGE
                                                              Electronically Signed



        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST ruDGMENT



      Electronically Served:
      Ingrid H. Ponce, iponce@stearnsweaver.com
      Ingrid H. Ponce, lojeda@stearnsweaver.com
      Paul Crucet, Esquire, pcrucet@stearnsweaver.com
      Paul Crucet, Esquire, amorell@stearnsweaver.com
      Rainier Regueiro, rregueiro@rgpattorneys.com
      Rainier Regueiro, aziani@r gpattorneys.com
      Rainier Regueiro, gcellini@rgpattorneys. com


      Physically Served:




Case No: 2021-001178-CA-0   1                                                                     Page2   of2
